Citation Nr: 0512397	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as atherosclerotic heart disease with diastolic 
hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Chicago, Illinois.  The April 1999 RO decision 
denied a claim of service connection for a heart disorder 
claimed as atherosclerotic heart disease with diastolic 
hypertension.  

The Board notes that notice of the April 1999 RO decision was 
issued on May 10, 1999, and the veteran timely expressed 
disagreement in April 2000.  While a February 2001 RO rating 
decision erroneously included reference to the veteran's need 
to submit new and material evidence to reopen a claim of 
service connection for a heart disorder, the August 2002 
statement of the case included all appropriate laws and 
regulations regarding service connection, without reference 
to any need to submit new and material evidence.  

In January 2005, the veteran's sworn testimony was obtained 
at a videoconference hearing conducted by the undersigned 
Acting Veterans Law Judge in Washington, D.C., with the 
veteran at the RO (Video Board hearing).  This hearing was 
conducted in lieu of a hearing at the RO conducted by a 
Veterans Law Judge sitting at the RO.  A transcript of this 
hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims remanded for additional development or other 
appropriate action, by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC), must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); See also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In the instant case on appeal, notice of VCAA was issued in 
August 2004, prior to the appeal being certified to the 
Board, without further agency of original jurisdiction (RO) 
consideration.  The CAVC has held that notice under the VCAA 
must be given prior to an unfavorable decision by the RO.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Accordingly, it would potentially be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time, as the timing of the VCAA notice in this case does not 
comply with VCAA as interpreted by the CAVC in the Pelegrini 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, a supplemental statement of the case, to include 
a de novo review of the evidence of record, must be issued at 
the RO subsequent to the VCAA notice of August 2004, 
consistent with Pelegrini.  

Other medical development is indicated as well.  The Board 
notes that service medical records show the veteran's 
complaint of a history of occasional shortness of breath and 
chest pains on examination at separation from service in July 
1964.  While no disorders were then found, a June 1999 
private medical statement indicates that the progressive 
nature of the veteran's coronary atherosclerotic heart 
disease indicates that this disorder originated in the 
"early 1960's," presumably during the time of the veteran's 
active duty from August 1961 and August 1964.  Other private 
medical evidence of record includes an abnormal July 1968 
electrocardiogram, which, upon retesting, was considered to 
be an abnormality of no clinical significance.  The 
conflicting nature of the above evidence warrants a VA 
cardiology examination and medical opinion.  

The Board also notes that a complaint of chest pain, in the 
absence of objective medical evidence of a diagnosed or 
identifiable underlying heart disease, is not a 
"disability" for which compensation benefits are payable.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  This is particularly true when offered by 
a layperson lacking medical training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, although service 
connection may be granted for any disease diagnosed after 
discharge, under 38 C.F.R. § 3.303 (b) and (d), this rule 
does not mean that any manifestation, including chest pain, 
in service will permit service connection for later heart 
disease shown years later: Either chronic heart disease in 
service must be shown, or continuity of heart symptomatology 
post-service.  38 C.F.R. § 3.303.  Additionally, certain 
heart disorders, including all forms of valvular heart 
disease, may be presumed to be service connected if shown to 
a compensable degree within the first post-service year.  
38 C.F.R. § 3.309.  

As such, the veteran should be afforded a VA cardiology 
examination, with a review of his documented clinical history 
and with a medical nexus opinion, with notice that 38 C.F.R. 
§ 3.655 (2004) is for application in this case: The 
provisions of § 3.655 direct that when the examination is 
scheduled in conjunction with a claim of service connection, 
and the veteran fails to report for such examination without 
good cause, "the claim may be denied."  

Finally, the Board notes that the veteran has not appointed a 
representative to formally represent him in this appeal, 
although he was, in fact, represented at his Video Conference 
hearing in January 2005.  Clarification should be obtained 
from the veteran as to whether or not he wishes to be 
represented, and he should be afforded all appropriate 
instructions and VA forms in which to exercise his right to 
representation in the appeal.  See 38 C.F.R. § 20.602 (2004).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should contact the 
veteran, providing him with a VA 
Appointment of Veterans Service 
Organization as Claimant's Representative 
(VA Form 21-22), with instructions, and 
obtain clarification as to whether or not 
he wishes to be represented in this 
appeal.  Either the veteran's negative 
response, or a copy of the veteran's 
signed power of attorney and/or VA 
Appointment of Veterans Service 
Organization as Claimant's Representative 
(VA Form 21-22) must be maintained in the 
claims file.  

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
cardiology examination by an available 
appropriate medical specialist, to 
include on a fee basis if necessary, so 
as to determine whether it is at least as 
likely as not that any current heart 
disorder, to include atherosclerotic 
heart disease with diastolic 
hypertension, had an onset in service, or 
whether any arteriosclerosis, 
hypertension, organic heart disease, 
endocarditis, to include all valvular 
heart diseases, myocarditis, was/were 
manifested to a compensable degree within 
the first post-service year from August 
1964.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, with reference to the service 
medical records, as well as the July 1968 
records and the June 1999 private medical 
opinion statement.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report and 
required medical nexus opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a heart disorder, 
to include atherosclerotic heart disease, 
with diastolic hypertension, and 
readjudicate the claim on a de novo 
basis, including consideration of all of 
the evidence of record.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection, and may 
result in a denial(s).  38 C.F.R. § 3.655 (2004).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	John Z. Jones
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


